DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "αn and αCP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "λCP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 21-22 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer implemented method without significantly more. The claim(s) recite(s) the steps of making calculations, adjustment to parameters, determining value of parameters and adjusting said parameters which are considered as mathematical concepts that describes the relationship of the signal manipulation from the equipment. This judicial exception is not integrated into a practical application because the generically recited computer method or program do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer without an additional concrete step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed steps when considered separately and in combination, they do not add significantly more to the exception since the steps are solely directed towards mathematical concepts wherein said mathematical concepts/processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) Furthermore, the claim can be considered as an abstract idea since the claimed steps of making calculations, adjustment to parameters, determining value of parameters and adjusting said parameters which are considered as mathematical calculations that can be performed by a person of ordinary skill in his/her mind. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Leussler (US 2012/0169335 A1).
With respect to claim 1, Leussler discloses a method of manufacturing a coil array for use in a magnetic resonance imaging (MRI) system, comprising: determining a normalized reflected power generated by coils in said coil array in response to excitation thereof via at least one excitation signal (see paragraphs 0009-0010 and 0038; Abstract); and adjusting one or more parameters of at least one of said coils so as to minimize said normalized reflected power, thereby arriving at design values for said parameters (see paragraphs 0038-0043, Abstract, adjusting the impedance mismatch of inductor matrix considered as the adjusted parameter to minimize the reflected power).  
With respect to claim 2, Leussler discloses said normalized reflected power is determined as a function of said at least one excitation signal and a scattering matrix (S) associated with said coil array (see paragraphs 0038-0043 wherein the inductor and capacitor matrices are considered as the scattering matrix).  
With respect to claim 3, Leussler discloses said at least one excitation signal comprises an excitation vector comprising one or more excitation signals each of which is associated with excitation of one coil of said coil array (see paragraphs 0031-0032).  
With respect to claim 8, Leussler discloses fabricating the coil array based on said design values of said parameters (see paragraph 0014).  
With respect to claim 9, Leussler discloses applying said excitation signal to said coil array to generate a magnetic field; directing said magnetic field on an object so as to allow said magnetic field to excite protons in said object; and detecting resulting excitation radio frequency (RF) from said object (see paragraphs 0031-0032).   
With respect to claim 10, Leussler discloses adjusting one or more parameters includes adjusting capacitor values of said coils and thus determining a capacitance matrix of said coil array (see paragraphs 0038-0041).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 16-19, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2012/0169335 A1) in view of Marzetta et al. (US 2011/0148215 A1).
With respect to claims 11 and 12, Leussler discloses a method of fabricating a coil array for use in a magnetic resonance imaging (MRI) system, comprising: a) determining a first set of parameters for a first coil array, wherein said first set of parameters are determined so as to minimize a normalized reflected power generated by coils in said first coil array in response to excitation thereof via at least one excitation signal (see paragraphs 0038-0043, Abstract, adjusting the impedance mismatch of inductor matrix considered as the adjusted parameter to minimize the reflected power); b) fabricating said first coil array based on said first set of parameters (see RF coil array #18 already fabricated in Figure 1); c) measuring impedance values and constructing a first impedance matrix associated with said first coil array for one or more frequencies; d) obtaining a first scattering matrix (S) associated with said first coil array (see paragraphs 0038-0043). 
Furthermore, Leussler discloses the claimed invention as stated above except for the step of: e) minimizing a first cost function for said first coil array by adjusting capacitor values of said coils and obtaining a second set of parameters for a second coil array. However, Marzetta discloses minimizing a first cost function for said first coil array by adjusting capacitor values of said coils and obtaining a second set of parameters for a second coil array (see paragraphs 0020-0022). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to perform the step of minimizing a first cost function for said first coil array by adjusting capacitor values of said coils and obtaining a second set of parameters for a second coil array as taught by Marzetta with Leussler’s process for the purpose of further minimizing the reflective power of the transmitter by adjusting the resonant frequency of operation as taught by Marzetta (see paragraphs 0020-0022). 
With respect to claim 13, Leussler discloses said steps c) through f) are repeated more than one time (see claim 19).  
With respect to claim 14, Leussler discloses applying at least one excitation signal to said coil array to generate a magnetic field; directing said magnetic field on an object so as to allow said magnetic field to excite protons in said object; and detecting resulting excitation radio frequency (RF) from said object (see paragraphs 0031-0032).  
With respect to claim 16, Leussler discloses a transmit coil array for use in a magnetic resonance imaging (MRI) system, comprising: one or more coils (see Figure 7 showing the coil array composed of coils #24 and #26); one or more capacitors disposed between adjacent coils of said one or more coils; and a power supply configured to supply electrical power to said one or more coils, wherein said one or more capacitors are configured to reduce inductive coupling between said coils (see capacitance matrix #36 in Figure 3).  
With respect to claim 17, Leussler discloses said one or more capacitors comprise; a decoupling capacitor, cd, configured to decouple neighboring coils; a tuning capacitor, ca; a matching capacitor, cm; and a series matching capacitor, ca (see paragraph 0036-0038).  
With respect to claim 18, Leussler discloses one or more parameters of said coils are configured such that a ratio of a total power reflected to a total power applied is minimized (see paragraphs 0038-0043, Abstract).  
With respect to claim 19, Leussler discloses said coil array includes n channels and is configured to transmit m modes efficiently, and wherein n is greater than m (see paragraph 0032-0034).  
With respect to claim 23, Leussler discloses a radio frequency (RF) detector for detecting excitation radio frequency (RF) from an object (see Figure 1, receiver #26).  
With respect to claim 24, Leussler discloses said coil array is fabricated by following steps of: fabricating a prototype coil array based on said one or more parameters; measuring impedance values and constructing an impedance matrix associated with said prototype coil array for one or more frequencies; obtaining a scattering matrix (S) associated with said prototype coil array (see paragraphs 0038-0043).
Furthermore, Leussler discloses the claimed invention as stated above except for the step of minimizing a cost function for said prototype coil array by adjusting capacitor values of said coils and obtaining a new set of one or more parameters; and fabricating said coil array in accordance with said new set of one or more parameters. However, Marzetta discloses minimizing a cost function for said prototype coil array by adjusting capacitor values of said coils and obtaining a new set of one or more parameters; and fabricating said coil array in accordance with said new set of one or more parameters (see paragraphs 
220-0022). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to perform the step of minimizing a cost function for said prototype coil array by adjusting capacitor values of said coils and obtaining a new set of one or more parameters; and fabricating said coil array in accordance with said new set of one or more parameters as taught by Marzetta with Leussler’s process for the purpose of further minimizing the reflective power of the transmitter by adjusting the resonant frequency of operation as taught by Marzetta (see paragraphs 0020-0022).

Allowable Subject Matter
Claims 4-7, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 25, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a computer-implemented method of designing a coil array for use in a magnetic resonance imaging (MRI) system, comprising: at least one excitation signal comprises an excitation vector comprising one or more excitation signals each of which is associated with excitation of one coil of said coil array; expanding said excitation vector as a linear combination of excitation eigenmodes of said coil array; representing said normalized reflected power as a function of said at least one excitation signal and a scattering matrix (S) associated with said coil array; determining, for each of said excitation eigenmodes, a modal reflected power value, wherein said step of determining said normalized reflected power comprises computing a weighted sum of the modal reflected power values; and adjusting said one or more parameters so as to increase a number of excitation eigenmodes that produces said modal reflected power value equal to or less than about 50% in combination with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems with minimization of reflected signals from the RF antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2858